Rice, J.
— It was decided by this Court in Bramhall v. Seavey, 28 Maine, 45, that the word “with” used in the following extract from § 2, c, 148, R. S., “when he is about to depart, and reside beyond, the limits of this State with *105property or means,” must have been used in the sense of having or owning property or means, and not as indicating that he was about to take his property with him beyond the limits of the State.
The intention of the statute is, to authorize the arrest of a debtor, who is the owner of property or means exceeding the amount required for his own immediate support, and who is about to depart and reside beyond the limits of the State, and to take with him the property or means aforesaid, that is, the property or means of which he is the owner.
The affidavit in this case does not allege that the defendant is about to depart and reside beyond the limits of the State, with property or means, &c., that is, having or owning property, or means, &c., and to take the same with him, but simply, that he is about to depart and reside beyond the limits of the State, and to take with him property and means exceeding the amount required for his own immediate support. But who was the owner of the property which it is alleged he was to take with him does not appear. Therein the affidavit is defective, and for that reason the motion of the defendant must prevail.

Exceptions sustained and action dismissed.